 In the Matter of GENERAL MOTORS SALES CORPORATION, GENERAL MOTORSPARTS DIVISION, DETROIT WAREHOUSEandINTERNATIONAL UNION,UNITED AUTOMOBILE WORKERS OF AMERIOA, AFFILIATED WITH THEC. I. O.Case No. R-283,2.-Decided August 13,1941Investigation and Certification of Representatives:stipulation for Certificationof Representatives upon consent election.Mr. Frank H. Bowen,for the Board.Mr. H. M. Hogan, Mr. A. F. Power, Mr. Denton Jolly,andMr.Robert Carson,of Detroit, Mich., for the Company.Mr. W. C. Green,of Detroit, Mich., for the Union.Mr. Louis Cokin,of counsel to the Board.DECISIONANDCERTIFICATION OF REPRESENTATIVESSTATEMENT OF THE CASEOn June 3 and 14, 1941, respectively, International Union, UnitedAutomobile Workers of America, affiliated with the Congress of In-dustrial Organizations, herein called the Union, filed with the Re-gional Director for the Seventh Region (Detroit, Michigan) a peti-tion and an amended petition alleging that a question affecting com-merce had arisen concerning the representation of employees of Gen-eralMotors Sales Corporation, General, Motors Parts Division, hereincalled the Company, engaged in the business of distributing automo-bile parts and accessories at Detroit, Michigan, and requesting an in-vestigation and certification of representatives pursuant to Section9 (c) of the National Labor Relations Act, 49 Stat. 449, herein calledthe Act.On July 3, 1941, the Company, the Union, and the RegionalDirector entered into a "STIPULATION FOR CERTIFICATIONOF REPRESENTATIVES UPON CONSENT ELECTION." OnJuly 7, 1941, the National Labor Relations Board, herein called theBoard, acting pursuant to Section 9 (c) of the Act and Article III,Section 9, of National Labor Relations Board Rules and Regulations-Series 2, as amended, ordered an investigation and authorized the Re-gioilal Director to conduct it and to provide for an appropriate hear-ing upon due notice.34 N. L It. B., No. 36.259 260DECISIONSOF NATIONAL LABOR RELATIONS BOARDPursuant to the Stipulation, an election by secret ballot was con-ducted on July 22, 1941, under the direction and supervision of theRegional Director, among all employees in the parts stock departmentat the Detroit warehouse of the Company, including stock pickers,stock handlers, shipping checkers, stockroom clerk, receiving checkers,accessories storekeeper, elevator operator, janitors, and maintenancemen, but excluding stock-department manager, foremen, assistantforemen, stockroom supervisor, all other persons working in a super-visory capacity, watchmen, and office and clerical employees, to deter-mine whether or not said employees desire to be represented by theUnion.On July 26, 1941, the Regional Director issued and dulyserved upon the parties an Election Report on the ballot.No objec-tions to the conduct of the ballot or the Election Report have beenfiled by any, of the parties.In his Election Report the Regional Director reported as followsconcerning the balloting and its results :Totalon eligibility list-------------------------------------------------78Total ballots east------------------------------------------------------- - 72Total ballotschallenged-------------------------------------------------0Total blank ballots-----------------------------------------------------1Total voidballots-------------------------------------------------------oTotal valid votes cast--------------------------------------------------- 71Total votes cast for International Union, United Automobile Workers ofAmerica, affiliated with the C. I. 0---------------------------------- 46Totalvotes cast againstInternational Union, United Automobile Workers ofAmerica, affiliatedwith the C. I. 0------------------------------------ 25Upon the basis of the Stipulation, the Election Report, and theentire record in the case, the Board makes the following :FINDINGS OF FACT1.A question affecting commerce has arisen concerning the repre-sentation of employees of General Motors Sales Corporation, Gen-eral Motors Parts Division, Detroit, Michigan, within the meaning ofSection 9 (c) and Section 2 (6) and (7) of the National LaborRelations Act.2.All employees in the parts stock department at the Detroit ware-house of the Company, including stock pickers, stock handlers, ship-ping checkers, stockroom clerk, receiving checkers, accessories store-keeper, elevator operator, janitors, andmaintenancemen, butexcluding stock-department manager, foreman, assistant foremenstockroom supervisor, all other persons working in a supervisorycapacity, watchmen, and office and clerical employees, constitute a unitappropriate for the purposes of collective bargaining, within themeaning of Section 9 (b) of the National Labor Relations Act. GENERAL MOTORS SALESCORPORATION2613.International Union, United Automobile Workers of America,affiliated with the Congress of Industrial Organizations, has beendesignated and selected by a majority of the employees in the aboveunit as their representative for the purposes of collective bargaining,and is the exclusive representativeof allemployees in said unit,within the meaning of Section 9 (a) of the National Labor RelationsAct.CERTIFICATION OF REPRESENTATIVESBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions ActIT Is HEREBY CERTIFIEDthat International Union, United Automo-bileWorkers of America, affiliated with the Congress of IndustrialOrganizations, has been selected by a majorityof allemployees inthe parts stock department at the Detroit warehouse of GeneralMotors Sales Corporation, General Motors Parts Division, Detroit,Michigan, including stock pickers, stock handlers, shipping checkers,stockroom clerk, receiving checkers, accessories storekeeper, elevatoroperator, janitors, and maintenance men, but excluding stock-depart-ment manager, foremen, assistant foremen, stockroom supervisor, allother persons working in a supervisory capacity, watchmen, and officeand clerical employees, as their representative for the purposes ofcollective bargaining, and that, pursuant to Section 9 (a) of the Act,International Union, United Automobile Workers of America, affil-iated with the Congress of Industrial Organizations, is the-exclusiverepresentative of all such employees in respect to rates of pay, wages,hours of employment, and other conditions of employment.4312()9-42-vol 31 --18